Citation Nr: 0911594	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 
1982.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on September 26, 2005.  
A copy of the hearing transcript has been reviewed and 
associated with the file.
 
In June 2006, this issue of entitlement to service connection 
for PTSD was remanded to the RO for further development.  The 
case was subsequently readjudicated in January 2009.  As the 
outcome remained unfavorable for the Veteran, this case has 
returned to the Board for appellate review.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In a correspondences dated in November 2002 and July 2006, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, in the 
November 2002 notice, the AOJ notified the Veteran of 
information and evidence necessary to substantiate his claims 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  

In the July  2006 notice, the RO informed the Veteran of the 
process by which disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Although the July 2006 notice was delivered after the rating 
decision, the AOJ subsequently readjudicated the claims based 
on all the evidence in the January 2009 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.




Service Connection for PTSD

The Veteran seeks service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires:  (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

38 C.F.R. § 4.125(a) (2008) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV). The DSM-IV sets forth 
specific criteria which must be met to establish a diagnosis 
of service connection for PTSD.  These are:  

A.  The person has been exposed to a traumatic event in which 
both of the following were present:

(1) the person experienced, witnessed, or was confronted 
with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the 
person's response involved intense fear, helplessness, 
or horror. . . .

B.  The traumatic event is persistently experienced in one 
(or more) of the following ways:

(1) recurrent and intrusive distressing recollections of 
the event, including images, thoughts, or perceptions; 
(2) recurrent distressing dreams of the event; (3) 
acting or feeling as if the traumatic event were 
recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback 
episodes, including those that occur on awakening or 
when intoxicated); (4) intense psychological distress at 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or (5) 
physiological reactivity on exposure to internal or 
external cues that symbolize or resemble an aspect of 
the traumatic event.

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following:

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; (2) efforts to 
avoid activities, places, or people that arouse 
recollections of the trauma; (3) inability to recall an 
important aspect of the trauma; (4) markedly diminished 
interest or participation in significant activities; (5) 
feeling of detachment or estrangement from others; (6) 
restricted range of affect (e.g., unable to have loving 
feelings); or (7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, children, or 
a normal life span).

D.  Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following:

(1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or (5) exaggerated 
startle response.

E.  Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than 1 month.

F.  The disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

The credible supporting evidence required to confirm a 
stressor will vary depending on whether the Veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the Veteran was engaged in combat with the enemy or was a 
prisoner of war (POW), and the claimed stressor is related to 
combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service), the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002).  The legislative history of this provision, as cited 
by the Court of Appeals for Veterans Claims, explains that 
this is because "the absence of an official record of care 
or treatment in many of such cases is readily explained by 
the conditions surrounding the service of combat Veterans."  
Arms v. West, 12 Vet. App. 188 (1999).  

Where, however, the VA determines that the Veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the Veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) (2008), requires 
that a Veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

Without deciding whether the Veteran participated in combat 
or has other verifiable stressor(s), the Board finds this 
case turns on whether the Veteran has PTSD.  Nonetheless, the 
Veteran does not contend, nor does the evidence show he 
engaged in combat.  At his September 2005 hearing, the 
Veteran testified his claimed stressor was the death of his 
father while in-service.  (See hearing transcript, page 3).  
The death certificate has been associated with the claim. 

Service connection for PTSD requires that there be a current 
disability demonstrated by the record.  38 C.F.R. § 3.303.  
Service treatment records (STRs) reflect that the Veteran was 
seen in January 1981 for "feelings of someone behind him" 
and difficulty sleeping.  The provisional diagnosis was 
psychosis v. neurosis.  On examination, the Veteran was not 
paranoid and had been drinking prior to the sleeping 
problems.  It was reported that the Veteran was not psychotic 
and no psychiatric disability was diagnosed.  The Veteran's 
records from Santee-Wateree Community Mental Health Center 
have been reviewed.  His records reflect treatment for 
substance abuse.  The Veteran was not treated for or 
diagnosed with PTSD.  On VA examination in December 2002, it 
was felt that the Veteran may have some symptoms of 
schizophrenia and may require a PTSD examination.  

The Veteran underwent a VA examination in October 2008, but 
was not diagnosed with PTSD.  In fact, the Veteran and his 
son, who accompanied him to his examination reported no 
psychiatric symptoms or complaints.  The examiner questioned 
each about the Veteran's mental and physical competencies, 
and felt the Veteran's thought process and communication did 
not evidence clinical impairment.  The examiner also noted  
that the Veteran was capable of handling his VA benefits.  
The examiner's assessment was there is no evidence of a 
mental disorder at this time.  

Additionally, in accordance with the June 2006 Board remand 
decision, the RO requested records from the Social Security 
Administration (SSA).  The Veteran did not have a disability 
claim before the SSA.  
   
The Veteran's sister testified that she believes the Veteran 
has PTSD because, "he's busy moving things from one place to 
another."  She also stated he also has many different 
personalities.  (See hearing transcript, page 16).  As a 
layperson, however, she is only competent to give evidence 
about what she witnessed.  The Veteran's sister is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis of medical disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) & Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In sum, there can be no valid claim in the absence of proof 
of a present disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The record here does not contain evidence that 
demonstrates that the Veteran has PTSD.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the issue of entitlement to service connection for PTSD.  
This claim must, therefore, be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

       
ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


